

Exhibit 10.1
SECOND AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT OF
TNHC RUSSELL RANCH LLC
This Second Amendment to Limited Liability Company Agreement of TNHC RUSSELL
RANCH LLC (“Amendment”) is entered into by and between TNHC LAND COMPANY LLC,
a Delaware limited liability company (“TNHC”) and IHP CAPITAL PARTNERS VI, LLC,
a Delaware limited liability company (“IHP”) as of this 1st day of May, 2019
(the “Effective Date”).
RECITALS
A.    TNHC and IHP entered into that certain Limited Liability Company Agreement
of TNHC Russell Ranch LLC, a Delaware limited liability company, dated as of May
22, 2013 (the “Original Agreement”), as amended by that certain First Amendment
to Limited Liability Company Agreement dated as of August 4, 2017 (the “First
Amendment” and with the Original Agreement referred to collectively as
the “Agreement”). Unless otherwise defined herein, all capitalized terms used in
this Amendment shall have the same meaning as provided in the Agreement.
B.    In connection with the development of the Project, the Company has
incurred and expects to incur in the future, additional costs above those
originally anticipated in the Approved Business Plan as set forth in the First
Amendment. The Members desire to amend the Agreement to provide for the
contribution of additional capital by the Members to address these increased
costs, to amend the Approved Business Plan (which includes amending the Approved
Project Budget) and to modify certain other provisions of the Agreement.
AGREEMENT
Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Members agree as follows:
1.Approved Business Plan. This Amendment supersedes that certain Action by
Written Consent of the Members of TNHC Russell Ranch LLC dated as March 27, 2019
which shall be of no further force or effect following the execution of this
Amendment. The Members agree that the Approved Business Plan for the Company
approved by that certain Action by Written Consent of the Members of TNHC
Russell Ranch LLC dated as of August 4, 2017 is hereby deleted and that the new
Approved Business Plan for the Company shall be that which is attached as
Exhibit B to that certain Action by Written Consent of the Members of TNHC
Russell Ranch LLC dated concurrently herewith (the “April Action”), which
includes updates to the Project Costs, the Approved Project Budget, the Project
Proforma, and the Critical Dates Schedule, all as defined in the First Amendment
(collectively, the “Approved Business Plan”).
2.Errors or Omissions in Budget. TNHC hereby reaffirms its obligations under
Section 1.05(g) of the Agreement as to the Approved Project Budget attached to
the April Action.


 
1
 






--------------------------------------------------------------------------------




3.Additional Capital.
a.    Pursuant to the First Amendment, IHP’s Maximum Capital Commitment pursuant
to Section 2.02(a) of the Agreement was increased from Twenty-Five Million
Dollars ($25,000,000) to Fifty Million Dollars ($50,000,000) and TNHC’s Maximum
Capital Commitment pursuant to Section 2.02(b) of the Agreement was increased
from Thirteen Million Four Hundred Fifty Thousand Dollars ($13,450,000) to
Forty-Three Million Dollars ($43,000,000). Subsequently, TNHC’s Maximum Capital
Commitment was reduced to $27,000,000 in accordance with the terms of the First
Amendment. Such increased amounts of IHP’s Maximum Capital Commitment and TNHC’s
Maximum Capital Commitment are considered Base Capital. As of the Effective
Date, IHP and TNHC have contributed all of their respective Maximum Capital
Commitments.
b.    The Members hereby acknowledge and agree that Additional Capital in the
aggregate amount of Twenty-Six Million Dollars ($26,000,000) is now required
beyond the Maximum Capital Commitments in order for the Company to complete the
remaining backbone improvements for Phase 1 of the Property and which are set
forth in the Approved Project Budget (“Remaining Phase 1 Backbone Work”). The
Members hereby agree that IHP and TNHC will each fund up to Thirteen Million
Dollars ($13,000,000) as Additional Capital (such amounts collectively referred
to herein as the “Amendment Additional Capital”). As of the Effective Date, IHP
and TNHC have each already contributed Two Hundred Two Thousand Fifty-Five
Dollars ($202,055) towards such costs, which sums shall be considered Amendment
Additional Capital. The Amendment Additional Capital will be contributed fifty
percent (50%) by IHP and fifty percent (50%) by TNHC. None of the Amendment
Additional Capital will accrue a Preferred Return. The Amendment Additional
Capital actually contributed to the Company will be returned in accordance with
the amended Section 3.02 of the Agreement, as set forth below. The Members
acknowledge that the Remaining Phase 1 Backbone Work and the Amendment
Additional Capital to be funded by the Members in accordance with this
Paragraph 3(b) does not include the work which will be required in connection
with Phase 2 of the Property.
4.Cost Overruns. Notwithstanding anything to the contrary in the Agreement, the
Members hereby acknowledge and agree that TNHC will be solely responsible for
funding capital to the Company to cover all cost overruns in completing the
Remaining Phase 1 Backbone Work in excess of the amounts set forth in the
Approved Project Budget for the Remaining Phase 1 Backbone Work after taking
into consideration any available contingency set forth in the Approved Project
Budget and any then realized savings, if any, in any line items in the Approved
Project Budget (such amounts referred to herein as the “TNHC Overrun Capital”).
The TNHC Overrun Capital actually contributed to the Company shall not accrue a
Preferred Return and will be returned in accordance with the amended Section
3.02 of the Agreement, as set forth below.
5.Distributions of Cash Flow. Section 3.02 of the Agreement shall be deleted in
its entirety and the following inserted in its place:
“3.02    Distributions of Cash Flow. Except as provided elsewhere in this
Agreement, cash held in the Collection Account from time to time in excess of
(1) reserves withheld to fund the Unfunded SIR Amount, if applicable, and (2)
such reserves as are established from time to time by the Members for
anticipated


 
2
 






--------------------------------------------------------------------------------




cash disbursements that will have to be made before anticipated additional cash
receipts will provide the funds therefore (the “Cash Flow”) shall be distributed
to the Members as soon as it becomes available for distribution, but in no event
less often than monthly by the 25th day of each calendar month, in the following
order of priority:
(a)Preferred Return on Senior Capital. First, to the Members in the ratio that
the accrued and unpaid Preferred Return on Senior Capital contributed by each
Member bears to the aggregate of the accrued ·and unpaid Preferred Return on
Senior Capital contributed by both Members, until and to the extent required to
reduce each Member’s accrued and unpaid Preferred Return on all such Senior
Capital to zero (0).
(b)Senior Capital. Next, to each Member as a reduction of its Unrecovered
Capital Account in the ratio that the Senior Capital contributed by each Member
bears to the aggregate of the Senior Capital contributed by both Members, until
and to the extent required to reduce each Member’s Senior Capital to zero (0).
(c)Amendment Additional Capital. Next, to each Member as a reduction of its
Unrecovered Capital Account in the ratio that the Amendment Additional Capital
contributed by each Member bears to the aggregate of the Amendment Additional
Capital contributed by both Members, until and to the extent required to reduce
each Member’s Amendment Additional Capital to zero (0).
(d)TNHC Overrun Capital. Next, to TNHC as a reduction of its Unrecovered Capital
Account in the amount of the TNHC Overrun Capital contributed by TNHC, until and
to the extent required to reduce TNHC’s TNHC Overrun Capital to zero (0).
(e)Base Capital Preferred Return. Next, to the Members in the ratio that the
balance of the accrued and unpaid Base Capital Preferred Return of each Member
bears to the aggregate of the balance of accrued and unpaid Base Capital
Preferred Return of both Members, until and to the extent required to reduce
each Member’s accrued and unpaid Preferred Return to zero (0).
(f)Base Capital. Next, to each Member as a reduction of its Unrecovered Capital
Account in the ratio that the capital contributed (excluding Senior Capital) by
each Member bears to the aggregate of the capital contributed (excluding Senior
Capital) by both Members, until and to the extent required to reduce each
Member’s Unrecovered Capital Account to zero (0).
(g)Profits. Thereafter, to the Members in accordance with their Percentage
Interests.”
6.Second Amendment to Phase 1 Sale Agreement. Pursuant to that certain Sale
Agreement and Joint Escrow Instructions dated August 10, 2017, as amended by
that certain First Amendment to


 
3
 






--------------------------------------------------------------------------------




Sale Agreement and Joint Escrow Instructions dated July 31, 2018 (collectively,
the “Sale Agreement”), the Company, as “Owner” agreed to sell, and THE NEW HOME
COMPANY NORTHERN CALIFORNIA LLC, a Delaware limited liability company, as
“Builder”, agreed to purchase, that certain real property owned by the Company
described in the Sale Agreement. The Members hereby approve the Company entering
into that certain Second Amendment to Sale Agreement and Joint Escrow
Instructions in the form attached hereto as Exhibit A (the “Second Amendment to
Sale Agreement”), to further modify and amend the Sale Agreement on the terms
and conditions set forth in the Second Amendment to Sale Agreement. The Sale
Agreement, as amended by the Second Amendment to Sale Agreement provides for the
delivery of the PAPA and PAPA Deed of Trust at the Closing (as those terms are
defined in the Sale Agreement). The Members hereby acknowledge and agree that,
provided all of the then required terms and conditions of the PAPA and PAPA Deed
of Trust or of the Second Amendment to Sale Agreement have been satisfied, TNHC
shall have the authority to execute on behalf of the Company a release or
reconveyance of the PAPA Deed of Trust in accordance with the terms of the PAPA
and PAPA Deed of Trust or of the Second Amendment to Sale Agreement without
further approval or consent of IHP.
7.No Further Changes. Except as expressly modified by this Amendment, there are
no other amendments or modifications to the Agreement and it shall remain in
full force and effect. In the event of any conflict between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
control.
8.Costs. All costs and expenses incurred by IHP and TNHC in connection with the
preparation and negotiation of this Amendment shall be borne by the Company.
9.Miscellaneous. This Amendment may be executed in counterparts, each of which
when taken together shall constitute one original. This Amendment shall be
binding on the parties hereto and their successors and assigns.
[SIGNATURES ON FOLLOWING PAGE]






















 
4
 






--------------------------------------------------------------------------------








Executed as of the date first above written.


“TNHC”
TNHC LAND COMPANY LLC,
a Delaware limited liability company




 
By: /s/ John Stephens   
   Name: John Stephens
Its: Chief Financial Officer






By: /s/ Leonard Miller   
   Name: Leonard Miller
Its: Chief Operating Officer
“IHP”
IHP CAPITAL PARTNERS VI LLC,
a Delaware limited liability company


By: Institutional Housing Partners VI L.P.,
a California limited partnership,
Its Manager


By: IHP Capital Partners,
a California corporation
Its General Partner


 
By: /s/ Douglas C. Neff   






By: /s/ Donald S. Grant   









 
5
 






--------------------------------------------------------------------------------





EXHIBIT A
SECOND AMENDMENT TO SALE AGREEMENT










--------------------------------------------------------------------------------





SECOND AMENDMENT
TO SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
This Second Amendment to Agreement Sale Agreement and Joint Escrow Instructions
(“Amendment”) is executed on April ___, 2019 (“Effective Date") by TNHC RUSSELL
RANCH LLC, a Delaware limited liability company (“Owner”), and THE NEW HOME
COMPANY NORTHERN CALIFORNIA LLC, a Delaware limited liability company
(“Builder”) and TNHC REALTY AND CONSTRUCTION INC., a Delaware corporation
(“Contractor”). Owner, Builder and Contractor are hereinafter individually
referred to as a “Party” and collectively as the “Parties.”


RECITALS


A.    The Parties entered into that certain Sale Agreement and Joint Escrow
Instructions dated August 10, 2017, as amended by that certain First Amendment
to Sale Agreement and Joint Escrow Instructions dated July 31, 2018
(collectively, the “Agreement”), pursuant to which Owner agreed to sell and
Builder agreed to purchase certain real property described in the Agreement.
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings given them in the Agreement.


B.    The Parties now desire to amend the Agreement as set forth below.
Now, therefore, in consideration of good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


1.Profit Participation.


1.1    Pursuant to Section 1.4 of the Agreement, the Parties agreed that, in
addition to the payment of the Purchase Price, at the Closing Owner and Builder
would enter into that certain the Profit Participation Agreement attached to the
Agreement as Exhibit “D” (the “PAPA”), and would record against the Property at
the Closing the PAPA Deed of Trust (as defined in the PAPA). The Parties also
agreed that, pursuant to Section 1.4 of the Agreement, if Builder elects to sell
all or any portion of the Property or the Builder’s Lots (“Transferred Lots”) to
another builder (“Other Builder”), prior to the closing of such sale, the Other
Builder shall execute and deliver to Owner the PAPA (modified to reflect that it
does not apply to the Builder’s Lots retained by Builder; deleting references to
this Agreement and import of applicable defined terms from this Agreement as
needed and modifications to reflect the application of “Total Costs of Sale” to
the Transferred Lots consistent with Exhibit 1 to the PAPA) which shall apply
only to the Transferred Lots (“Other Builder PAPA”) and upon execution of such
Other Builder PAPA by the Other Builder, and the recordation of the Other PAPA
Deed of Trust (as defined below) against the Transferred Lots, the Transferred
Lots shall be deemed deleted from the PAPA and Builder shall have no further
PAPA obligations of any kind regarding the Transferred Lots.


1.2    Notwithstanding anything to the contrary in Section 1.4 of, or elsewhere
in, the Agreement, the Parties agree that if Builder, in its sole discretion,
elects to sell any Transferred Lots to an Other Builder that is a third party
unrelated to Builder, provided Builder enters into a contract(s) to sell
Transferred Lots on or before December 31, 2019 and such sale(s) close on or
before December 31, 2020, Builder will not be obligated to require such Other
Builder(s)




--------------------------------------------------------------------------------




to execute and deliver to Owner an Other Builder PAPA as to such Transferred
Lots sold to an Other Builder, Owner will not require Builder to pay any
participation to Owner under the PAPA for such Transferred Lots; automatically
upon close of escrow for the sale of the Transferred Lots ("Transfer Escrow")
the PAPA shall terminate as to such Transferred Lots and no later than the
business day prior to the date scheduled for the close of the Transfer Escrow
(provided Builder has notified Owner in writing at least five (5) business days
in advance of the scheduled closing date of such date and the contact
information and location of the Transfer Escrow) Owner will execute, acknowledge
and deliver into the Transfer Escrow, in a commercially reasonable form required
by the escrow holder under the Transfer Escrow, a release and reconveyance of
the PAPA Deed of Trust solely as to the applicable Transferred Lots so that at
the close of the Transfer Escrow the Transferred Lots shall be released from the
lien of the PAPA Deed of Trust. Promptly following receipt of written request
from Builder, Owner will deliver to Builder a written statement that can be
delivered to one or more Other Builders confirming that the PAPA will terminate
as to the Transferred Lots upon the close of escrow of Transferred Lots in
accordance with this Amendment.


2.No Other Amendments. There are no amendments or modifications to the Agreement
other than this Amendment. Except as specifically set forth herein, the
Agreement remains unmodified and in full force and effect.


3.Conflicts. In the event of any conflict between this Amendment and the
Agreement, the terms of this Amendment shall control.


4.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall together constitute a
single instrument.


[SIGNATURES APPEAR ON FOLLOWING PAGE]










































--------------------------------------------------------------------------------






The Parties have executed this Amendment to be effective as of the Effective
Date.
OWNER:
BUILDER:
TNHC RUSSELL RANCH LLC,
a Delaware limited liability company
THE NEW HOME COMPANY NORTHERN CALIFORNIA LLC,
a Delaware limited liability company
By:TNHC LAND COMPANY LLC,
a Delaware limited liability company,
its Managing Member




By:
Name:
Its:




By:
Name:
Its:
By:
Name:
Its:
By:
Name:
Its:
 
CONTRACTOR:
IHP CAPITAL PARTNERS VI, LLC,
a Delaware limited liability company,
its Member
By:Institutional Housing Partners VI L.P.,
a California limited partnership,
Its Manager
By:IHP Capital Partners,
a California corporation
Its General Partner
TNHC REALTY AND CONSTRUCTION INC.,
a Delaware corporation
By:__________________________
Its:__________________________
Name:__________________________
By:__________________________
Its:__________________________
Name:__________________________
By:






By:
 







